BROSMAN, Judge
(concurring):
In United States v. Williamson, 4 USCMA 320, 15 CMR 320, I expressed it as my opinion that to extract a urine sample from a suspect by catheterization over his protest is without warrant in law. Since I find exactly this situation in the present record of trial, I have no choice but to hold that the Government’s evidence was inadmissible.
No deviation whatever from my position in United States v. Barnaby, 5 USCMA 63, 17 CMR 63, is to be found in this concurrence. The difference lies simply in the methods employed by the investigators concerned. Nor is there anomaly in my close attention to methods. For instance, evidence obtained by means of a search conducted either by stealth or by force is generally held to be inadmissible — although the same evidence would be received without question, if it had been obtained through the use of a search warrant. Gouled v. United States, 255 US 298, 65 L ed 647, 41 S Ct 261.
*539The dissent concludes with the suggestion that “the ultimate solution is to first render the accused unconscious and then obtain the sample.” In this connection I can only repeat once more my observation in the Williamson case— which dealt with the catheterization of ;an unconscious accused person — to the ■effect that “it is clear that no action ■of law enforcement personnel contributed to his [the accused’s] insen■tience.”